Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Hardman on 2/18/22.

The application has been amended as follows: 
Claim 1: A display apparatus comprising: a display; a main body on which the display is mounted; a cover; a mounting member configured to separably mount the main body to the cover; and a guide member disposed at a back surface of the main body, the guide member comprising a plate member and side-surface members extending from opposite side surfaces of the plate member, wherein each of the side-surface members has an inclined shape, wherein each of the side-surface members have the inclined shape in which a surface of the side-surface member facing the cover is inclined toward the back surface of the main body, and wherein each of the side-surface members is inclined in a continuous slope extending from a first end contacting a back surface of the plate member to a second end contacting the back surface of the main body.
Claim 2: A display apparatus comprising: a display; a main body on which the display is mounted; a cover; a mounting member configured to separably mount the main body to the cover; and a guide member disposed at a back surface of the main body, the guide member comprising a plate member and side-surface members extending from opposite side surfaces of the plate member, wherein each of the side-surface members has an inclined shape, wherein the plate member comprises a plurality of penetration grooves, , and wherein each of the side-surface members is inclined in a continuous slope extending from a first end contacting a back surface of the plate member to a second end contacting the back surface of the main body.
Claim 10 (cancelled)
Claim 14: A display apparatus comprising: a display; a main body on which the display is mounted; a cover; a mounting member configured to separably mount the main body to the cover; and a guide member disposed at a back surface of the main body, the guide member comprising a plate member and side-surface members extending from opposite side surfaces of the plate member, wherein each of the side-surface members has an inclined shape; and a magnetic layer disposed between the side-surface members and the main body, wherein each of the side-surface members have the inclined shape in which a surface of the side-surface member facing the cover is inclined toward the back surface of the main body.
Claim 15: A display apparatus comprising: a display; a main body on which the display is mounted; a cover; a mounting member configured to separably mount the main body to the cover; and a guide member disposed at a back surface of the main body, the guide member comprising a plate member and side-surface members extending from opposite side surfaces of the plate member, wherein each of the side-surface members has an inclined shape, wherein each of the side-surface members have the inclined shape in which a surface of the side-surface member facing the cover is inclined toward the back surface of the main body, wherein the main body comprises a wire disposed along an edge of the back surface of the main body, wherein the cover comprises a fastening member disposed at a position corresponding to the wire, and wherein the wire and the fastening member are snap coupled to each other.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Huang (US 7961457 B2) discloses a display apparatus (see fig 1) comprising: a display (22); a main body (housing part 21) on which the display is 

Re claims 1, 11-13: The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, each of the side-surface members is inclined in a continuous slope extending from a first end contacting a back surface of the plate member to a second end contacting the back surface of the main body as set forth in the claim.
Re claim 2: The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, each of the side-surface members is inclined in a continuous slope extending from a first end contacting a back surface of the plate member to a second end contacting the back surface of the main body as set forth in the claim.
Re claims 3-8: The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, 
Re claim 14: The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, a magnetic layer disposed between the side-surface members and the main body as set forth in the claim.
Re claim 15: The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, the main body comprising a wire disposed along an edge of the back surface of the main body, the cover comprising a fastening member disposed at a position corresponding to the wire, and wherein the wire and the fastening member are snap coupled to each other as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835